Name: Regulation (EU) NoÃ 516/2014 of the European Parliament and of the Council of 16Ã April 2014 establishing the Asylum, Migration and Integration Fund, amending Council Decision 2008/381/EC and repealing Decisions NoÃ 573/2007/EC and NoÃ 575/2007/EC of the European Parliament and of the Council and Council Decision 2007/435/EC
 Type: Regulation
 Subject Matter: migration;  EU finance;  cooperation policy;  international law;  international security
 Date Published: nan

 20.5.2014 EN Official Journal of the European Union L 150/168 REGULATION (EU) No 516/2014 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 16 April 2014 establishing the Asylum, Migration and Integration Fund, amending Council Decision 2008/381/EC and repealing Decisions No 573/2007/EC and No 575/2007/EC of the European Parliament and of the Council and Council Decision 2007/435/EC THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION Having regard to the Treaty on the Functioning of the European Union, and in particular Article 78(2) and Article 79(2) and (4) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Having regard to the opinion of the Committee of the Regions (2), Acting in accordance with the ordinary legislative procedure (3), Whereas: (1) The Unions objective to constitute an area of freedom, security and justice should be achieved, inter alia, through common measures framing a policy on asylum and immigration, based on solidarity between Member States, which is fair towards third countries and their nationals. The European Council of 2 December 2009 recognised that financial resources within the Union should be made increasingly flexible and coherent, in terms of both scope and applicability, to support policy developments in the field of asylum and migration. (2) In order to contribute to the development of the common Union policy on asylum and immigration and to the strengthening of the area of freedom, security and justice in the light of the application of the principles of solidarity and responsibility-sharing between the Member States and cooperation with third countries, this Regulation should establish the Asylum, Migration and Integration Fund (the Fund). (3) The Fund should reflect the need for increased flexibility and simplification, while respecting requirements in terms of predictability, and ensuring a fair and transparent distribution of resources to meet the general and specific objectives laid down in this Regulation. (4) Efficiency of measures and quality of spending constitute guiding principles in the implementation of the Fund. Furthermore, the Fund should also be implemented in the most effective and user-friendly manner possible. (5) The new two-pillar structure of funding in the field of home affairs should contribute to the simplification, rationalisation, consolidation and transparency of funding in that field. Synergies, consistency and complementarity should be sought between different funds and programmes, including with a view to allocating funding to common objectives. However, any overlap between the different funding instruments should be avoided. (6) The Fund should create a flexible framework allowing Member States to receive financial resources under their national programmes to support the policy areas under the Fund according to their specific situation and needs, and in the light of the general and specific objectives of the Fund, for which the financial support would be the most effective and appropriate. (7) The Fund should express solidarity through financial assistance to Member States. It should enhance the effective management of migration flows to the Union in areas where the Union adds maximum value, in particular by sharing responsibility between Member States and by sharing responsibility and strengthening cooperation with third countries. (8) In order to contribute to the achievement of the general objective of the Fund, Member States should ensure that their national programmes include actions addressing the specific objectives of this Regulation, and that the allocation of resources between objectives ensures that the objectives can be met. In the unusual event that a Member State wishes to derogate from the minimum percentages laid down in this Regulation, the Member State concerned should provide a detailed justification within its national programme. (9) To ensure a uniform and high-quality asylum policy and apply higher standards of international protection, the Fund should contribute to the effective functioning of the Common European Asylum System, which encompasses measures relating to policy, legislation, and capacity-building, while acting in cooperation with other Member States, Union agencies and third countries. (10) It is appropriate to support and improve the efforts made by Member States to fully and properly implement the Union asylum acquis, in particular to grant appropriate reception conditions to displaced persons and applicants for, and beneficiaries of, international protection, to ensure the correct determination of status, in accordance with Directive 2011/95/EU of the European Parliament and of the Council (4), to apply fair and effective asylum procedures and to promote good practice in the field of asylum, so as to protect the rights of persons requiring international protection and enable Member States asylum systems to work efficiently. (11) The Fund should offer adequate support to joint efforts by Member States to identify, share and promote best practices and establish effective cooperation structures in order to enhance the quality of decision-making in the framework of the Common European Asylum System. (12) The Fund should complement and reinforce the activities undertaken by the European Asylum Support Office (EASO) established by Regulation (EU) No 439/2010 of the European Parliament and of the Council (5), with a view to coordinating practical cooperation between Member States on asylum, supporting Member States subject to particular pressure on their asylum systems and contributing to the implementation of the Common European Asylum System. The Commission may make use of the possibility offered by Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (6) to entrust EASO with the implementation of specific, ad hoc tasks, such as the coordination of Member States actions on resettlement in accordance with Regulation (EU) No 439/2010. (13) The Fund should support the efforts by the Union and the Member States relating to the enhancement of the Member States capacity to develop, monitor and evaluate their asylum policies in the light of their obligations under existing Union law. (14) The Fund should support the efforts made by Member States to provide international protection and a durable solution in their territories to refugees and displaced persons identified as eligible for resettlement by the United Nations High Commissioner for Refugees (UNHCR), such as the assessment of the resettlement needs and transfer of the persons concerned to their territories, with a view to granting them a secure legal status and to promoting their effective integration. (15) The Fund should provide support for new approaches concerning access to asylum procedures in a safer manner, in particular by targeting main countries of transit such as protection programmes for particular groups or certain procedures for examination of applications for asylum. (16) It is in the nature of the Fund that it should be able to provide support to voluntary burden-sharing operations agreed between Member States and consisting of the transfer of beneficiaries of international protection, and of applicants for international protection, from one Member State to another. (17) Partnerships and cooperation with third countries to ensure the adequate management of inflows of persons applying for asylum or other forms of international protection are an essential component of Union asylum policy. With the aim of providing access to international protection and durable solutions at the earliest possible stage, including in the framework of Regional Protection Programmes, the Fund should include a strong Union resettlement component. (18) To improve and reinforce the integration process in European societies, the Fund should facilitate legal migration to the Union in accordance with the economic and social needs of Member States and anticipate the preparation of the integration process already in the country of origin of the third-country nationals coming to the Union. (19) In order to be efficient and achieve the greatest added value, the Fund should pursue a more targeted approach, in support of consistent strategies specifically designed to promote the integration of third-country nationals at national, local and/or regional level, where appropriate. Those strategies should be implemented mainly by local or regional authorities and non-state actors, while not excluding national authorities, in particular where the specific administrative organisation of a Member State would so require, or where, in a Member State, integration actions fall within a competence shared between the State and decentralised administration. The implementing organisations should choose the measures most appropriate to their particular situation from a range of measures available. (20) The implementation of the Fund should be consistent with the Unions Common Basic Principles on Integration, as specified in the Common Programme for Integration. (21) The scope of the integration measures should also include beneficiaries of international protection in order to ensure a comprehensive approach to integration, taking into account the specificities of those target groups. Where integration measures are combined with reception measures, actions should, where appropriate, also allow applicants for international protection to be included. (22) To ensure the consistency of the Unions response to the integration of third-country nationals, actions financed under the Fund should be specific and complementary to actions financed under the European Social Fund. In this context, the authorities of the Member States responsible for the implementation of the Fund should be required to establish cooperation and coordination mechanisms with the authorities designated by Member States for the purpose of the management of the interventions of the European Social Fund. (23) For practical reasons, some actions may concern a group of people which can be more efficiently addressed as a whole, without distinguishing between its members. It would therefore be appropriate to provide for the possibility for those Member States that would so wish to provide in their national programmes that integration actions may include immediate relatives of third-country nationals, to the extent that it is necessary for the effective implementation of such actions. The term immediate relative would be understood as meaning spouses, partners, and any person having direct family links in descending or ascending line with the third-country national targeted by the integration action, and who would otherwise not be covered by the scope of the Fund. (24) The Fund should support Member States in setting up strategies organising legal migration, enhancing their capacity to develop, implement, monitor and evaluate in general all immigration and integration strategies, policies and measures for third-country nationals, including Union legal instruments. The Fund should also support the exchange of information, best practices and cooperation between different departments of administration as well as with other Member States. (25) The Union should continue and expand the use of Mobility Partnerships as the main strategic, comprehensive and long-term cooperation framework for migration management with third countries. The Fund should support activities in the framework of Mobility Partnerships taking place either in the Union or in third countries and aimed at pursuing Union needs and priorities, in particular actions ensuring the continuity of funding encompassing both the Union and third countries. (26) It is appropriate to continue supporting and encouraging efforts by the Member States to improve the management of the return of third-country nationals in all its dimensions, with a view to the continuous, fair and effective implementation of common standards on return, in particular as set out in Directive 2008/115/EC of the European Parliament and of the Council (7). The Fund should promote the development of return strategies at national level within the concept of integrated return management, and also measures supporting their effective implementation in third countries. (27) As regards the voluntary return of persons, including persons who wish to be returned even though they are under no obligation to leave the territory, incentives for such returnees, such as preferential treatment in the form of enhanced return assistance, should be envisaged. This kind of voluntary return is in the interests of both returnees and the authorities in terms of its cost-effectiveness. Member States should be encouraged to give preference to voluntary return. (28) However, from a policy point of view, voluntary and enforced return are interlinked and have a mutually reinforcing effect, and Member States should therefore be encouraged in their return management to reinforce the complementarities of the two forms. There is a need to carry out removals in order to safeguard the integrity of the immigration and asylum policy of the Union and the immigration and asylum systems of the Member States. Thus, the possibility of removals is a prerequisite for ensuring that this policy is not undermined and for enforcing the rule of law, which itself is essential to the creation of an area of freedom, security and justice. The Fund should therefore support actions of Member States to facilitate removals in accordance with the standards laid down in Union law, where applicable, and with full respect for the fundamental rights and dignity of returnees. (29) It is essential for the Fund to support specific measures for returnees in the country of return, in order to ensure their effective return to their town or region of origin under good conditions and to enhance their durable reintegration into their community. (30) Union readmission agreements are an integral component of the Union return policy and a central tool for the efficient management of migration flows, as they facilitate the swift return of irregular migrants. Those agreements are an important element in the framework of the dialogue and cooperation with third countries of origin and transit of irregular migrants, and their implementation in third countries should be supported in the interests of effective return strategies at national and Union level. (31) The Fund should complement and reinforce the activities undertaken by the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union, established by Council Regulation (EC) No 2007/2004 (8), part of the tasks of which are to provide Member States with the necessary support for organising joint return operations and identifying best practices on the acquisition of travel documents and the removal of illegally staying third-country nationals in the territories of the Member States, as well as to assist Member States in circumstances requiring increased technical and operational assistance at the external borders, taking into account that some situations may involve humanitarian emergencies and rescue at sea. (32) In addition to supporting the return of persons as provided for in this Regulation, the Fund should also support other measures to combat illegal immigration or the circumventing of existing legal migration rules, thereby safeguarding the integrity of Member States immigration systems. (33) The Fund should be implemented in full respect for the rights and principles enshrined in the Charter of Fundamental Rights of the European Union and for the fundamental rights enshrined in the relevant international instruments, including the relevant case-law of the European Court of Human Rights. Eligible actions should take account of the human rights-based approach to the protection of migrants, refugees and asylum seekers and should, in particular, ensure that special attention is paid to, and a dedicated response is provided for, the specific situation of vulnerable persons, in particular women, unaccompanied minors and other minors at risk. (34) The terms vulnerable persons and family members are defined differently in different acts relevant for this Regulation. They should therefore be understood in the meaning of the relevant act, bearing in mind the context in which they are used. In the context of resettlement, Member States that resettle should closely consult the UNHCR in relation to the term family members in their resettlement practices and actual resettlement processes. (35) Measures on and in relation to third countries supported through the Fund should be adopted in synergy and in coherence with other actions outside the Union supported through Union external assistance instruments, both geographic and thematic. In particular, in implementing such actions, full coherence should be sought with the principles and general objectives of Unions external action and foreign policy related to the country or region in question. The measures should not be intended to support actions that are directly oriented towards development and should complement, when appropriate, the financial assistance provided through external aid instruments. The principle of policy coherence for development, as set out in paragraph 35 of the European Consensus on Development, should be respected. It is also important to ensure that the implementation of emergency assistance is consistent with and, where relevant, complementary to the Unions humanitarian policy and respects humanitarian principles as set out in the European Consensus on Humanitarian Aid. (36) A large part of the available resources under the Fund should be allocated proportionately to the responsibility borne by each Member State through its efforts in managing migration flows on the basis of objective criteria. For that purpose, the latest available statistical data collected by Eurostat under Regulation (EC) No 862/2007 of the European Parliament and of the Council (9) relating to the migration flows, such as the number of first asylum applications, the number of positive decisions granting refugee or subsidiary protection status, the number of resettled refugees, the number of legally residing third-country nationals, the number of third-country nationals who have obtained an authorisation issued by a Member State to reside, the number of return decisions issued by national authorities and the number of effected returns, should be used. (37) The allocation of basic amounts to Member States is laid down by this Regulation. The basic amount is composed of a minimum amount and an amount calculated on the basis of the average of 2011, 2012 and 2013 allocations for each Member State under the European Refugee Fund, established by Decision No 573/2007/EC of the European Parliament and of the Council (10), the European Fund for the Integration of third-country nationals established by Council Decision 2007/435/EC (11) and the European Return Fund established by Decision No 575/2007/EC of the European Parliament and of the Council (12). The calculation of allocations was made in accordance with the distribution criteria laid down in Decision No 573/2007/EC, Decision 2007/435/EC and Decision No 575/2007/EC. In the light of the European Council conclusions of 7-8 February 2013, which underlined that particular emphasis should be given to insular societies who face disproportional migration challenges, it is appropriate to increase the minimum amounts for Cyprus and Malta. (38) Whilst it is appropriate for an amount to be allocated to each Member State on the basis of the latest available statistical data, part of the available resources under the Fund should also be distributed for the implementation of specific actions which require cooperative effort amongst Member States and generate significant added value for the Union, as well as for the implementation of a Union Resettlement Programme and the transfer of beneficiaries of international protection from one Member State to another. (39) For that purpose, this Regulation should establish a list of specific actions eligible for resources from the Fund. Additional amounts should be allocated to those Member States which make a commitment to implement such actions. (40) In the light of the progressive establishment of a Union Resettlement Programme, the Fund should provide targeted assistance in the form of financial incentives (lump sums) for each resettled person. The Commission, in cooperation with the EASO and in accordance with their respective competences, should monitor the effective implementation of resettlement operations supported under the Fund. (41) With a view to increasing the impact of the Unions resettlement efforts in providing protection to persons in need of international protection and maximising the strategic impact of resettlement through a better targeting of those persons who are in greatest need of resettlement, common priorities with respect to resettlement should be formulated at Union level. Those common priorities should be amended only where there is a clear justification for doing so, or in the light of any recommendations from the UNHCR, on the basis of the general categories specified in this Regulation. (42) Given their particular vulnerability, some categories of persons in need of international protection should always be included in the common Union resettlement priorities. (43) Taking into account the resettlement needs set out in the common Union resettlement priorities, it is also necessary that additional financial incentives are provided for the resettlement of persons with respect to specific geographic regions and nationalities, as well as to the specific categories of persons to be resettled, where resettlement is determined to be the most appropriate response to their special needs. (44) To enhance the solidarity and better share the responsibility between the Member States, in particular towards those most affected by asylum flows, a similar mechanism based on financial incentives should also be established for the transfer of beneficiaries of international protection from one Member State to another. Such a mechanism should reduce the pressure on Member States receiving higher numbers of asylum seekers and beneficiaries of international protection, either in absolute or proportionate terms. (45) The support provided by the Fund will be more efficient and bring greater added value if a limited number of compulsory objectives are identified in this Regulation, to be pursued in the programmes drawn up by each Member State and taking into account its specific situation and needs. (46) It is important for enhanced solidarity that the Fund provides, in coordination and in synergy with the humanitarian assistance managed by the Commission where appropriate, additional support to address emergency situations of heavy migratory pressure in Member States or third countries, or in the event of mass influx of displaced persons, pursuant to Council Directive 2001/55/EC (13), through emergency assistance. Emergency assistance should also include support to ad hoc humanitarian admission programmes aimed at allowing temporary stay on the territory of a Member State in the event of an urgent humanitarian crisis in third countries. However, such other humanitarian admission programmes are without prejudice to, and should not undermine, the Unions resettlement programme that explicitly aims as from the start to provide a durable solution to persons in need of international protection transferred to the Union from third countries. To that end, Member States should not be entitled to receive additional lump sums in respect of persons granted temporary stay on the territory of a Member State under such other humanitarian admission programmes. (47) This Regulation should provide financial assistance for the activities of the European Migration Network established by Council Decision 2008/381/EC (14), in accordance with its objectives and tasks. (48) Decision 2008/381/EC should therefore be amended to align procedures and to facilitate the provision of appropriate and timely financial support to the National Contact Points that are referred to in that Decision. (49) In the light of the purpose of financial incentives allocated to the Member States for resettlement and/or the transfer of beneficiaries of international protection from one Member State to another in the form of lump sums, and because they represent a small fraction of the actual costs, this Regulation should provide for certain derogations from the rules on the eligibility of expenditure. (50) In order to supplement or amend provisions of this Regulation on lump sums for resettlement and transfer of beneficiaries of international protection from one Member State to another and on the definition of specific actions and of common Union resettlement priorities, the power to adopt acts in accordance with Article 290 of the Treaty on the Functioning of the European Union (TFEU) should be delegated to the Commission. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level. The Commission, when preparing and drawing up delegated acts, should ensure a simultaneous, timely and appropriate transmission of relevant documents to the European Parliament and to the Council. (51) In the application of this Regulation, including the preparation of delegated acts, the Commission should consult experts from all Member States. (52) In order to ensure uniform conditions for the implementation of this Regulation, implementing powers should be conferred on the Commission. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (15). (53) Funding from the Union budget should concentrate on activities where the Union intervention can bring additional value compared to the action of Member States alone. As the Union is in a better position than Member States to provide a framework for expressing Union solidarity in the management of migration flows, financial support provided under this Regulation should contribute, in particular, to strengthening national and Union capabilities in this area. (54) There is a need to maximise the impact of Union funding by mobilising, pooling and leveraging public and private financial resources. (55) The Commission should monitor the implementation of the Fund in accordance with Regulation (EU) No 514/2014 of the European Parliament and of the Council (16), with the aid of common indicators for evaluating results and impacts. Those indicators, including relevant baselines, should provide the minimum basis for evaluating the extent to which the objectives of the Fund have been achieved. (56) In order to measure the achievements of the Fund, common indicators should be established in relation to each of its specific objectives. The common indicators should not affect the optional or mandatory nature of the implementation of related actions as laid down in this Regulation. (57) For the purpose of its management and implementation, the Fund should form part of a coherent framework consisting of this Regulation and Regulation (EU) No 513/2014 of the European Parliament and of the Council (17). For the purposes of the Fund, the partnership provided for in Regulation (EU) No 514/2014 should include relevant international organisations, non-governmental organisations and social partners. Each Member State should be responsible for establishing the composition of the partnership and the practical arrangements concerning its implementation. (58) Since the objective of this Regulation, namely contributing to the efficient management of migration flows and to the implementation, strengthening and development of the common policy on asylum, subsidiary protection and temporary protection and the common immigration policy, cannot be sufficiently achieved by the Member States but can rather be better achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty on European Union (TEU). In accordance with the principle of proportionality as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve that objective. (59) Pursuant to Articles 8 and 10 TFEU, the Fund should take account of the mainstreaming of equality between women and men and anti-discrimination principles. (60) Decisions No 573/2007/EC, No 575/2007/EC and 2007/435/EC should be repealed, subject to the transitional provisions set out in this Regulation. (61) In accordance with Article 3 of Protocol No 21 on the position of the United Kingdom and Ireland in respect of the area of freedom, security and justice, annexed to the TEU and to the TFEU, and without prejudice to Article 4 of that Protocol, those Member States have notified their wish to take part in the adoption and application of this Regulation. (62) In accordance with Articles 1 and 2 of Protocol No 22 on the position of Denmark, annexed to the TEU and to the TFEU, Denmark is not taking part in the adoption of this Regulation and is not bound by it or subject to its application. (63) It is appropriate to align the period of application of this Regulation with that of Council Regulation (EU, Euratom) No 1311/2013 (18). Therefore, this Regulation should apply as from 1 January 2014, HAVE ADOPTED THIS REGULATION: CHAPTER I GENERAL PROVISIONS Article 1 Purpose and scope 1. This Regulation establishes the Asylum, Migration and Integration Fund (the Fund) for the period from 1 January 2014 to 31 December 2020. 2. This Regulation lays down: (a) the objectives of financial support and the eligible actions; (b) the general framework for the implementation of eligible actions; (c) the available financial resources and their distribution; (d) the principles and mechanism for the establishment of common Union resettlement priorities; and (e) the financial assistance provided for the activities of the European Migration Network. 3. This Regulation provides for the application of the rules set out in Regulation (EU) No 514/2014, without prejudice to Article 4 of this Regulation. Article 2 Definitions For the purpose of this Regulation, the following definitions apply: (a) resettlement means the process whereby, on a request from the United Nations High Commissioner for Refugees (UNHCR) based on a persons need for international protection, third-country nationals are transferred from a third country and established in a Member State where they are permitted to reside with one of the following statuses: (i) refugee status within the meaning of point (e) of Article 2 of Directive 2011/95/EU; (ii) subsidiary protection status within the meaning of point (g) of Article 2 of Directive 2011/95/EU; or (iii) any other status which offers similar rights and benefits under national and Union law as those referred to in points (i) and (ii); (b) other humanitarian admission programmes means an ad hoc process whereby a Member State admits a number of third-country nationals to stay on its territory for a temporary period of time in order to protect them from urgent humanitarian crises due to events such as political developments or conflicts; (c) international protection means refugee status and subsidiary protection status within the meaning of Directive 2011/95/EU; (d) return means the process of a third-country national going back, whether in voluntary compliance with an obligation to return or enforced, as defined in Article 3 of Directive 2008/115/EC; (e) third-country national means any person who is not a citizen of the Union within the meaning of Article 20(1) TFEU. Reference to third-country nationals shall be understood to include stateless persons and persons with undetermined nationality; (f) removal means the enforcement of the obligation to return, namely the physical transportation out of the Member State, as defined in Article 3 of Directive 2008/115/EC; (g) voluntary departure means compliance with the obligation to return within the time-limit fixed for that purpose in the return decision, as defined in Article 3 of Directive 2008/115/EC; (h) unaccompanied minor means a third-country national below the age of 18 years, who arrives or arrived on the territory of a Member State unaccompanied by an adult responsible for him/her whether by law or the national practice of the Member State concerned, and for as long as he/she is not effectively taken into the care of such a person; it includes a minor who is left unaccompanied after he/she entered the territory of a Member State; (i) vulnerable person means any third-country national who complies with the definition under Union law relevant to the policy area of action supported under the Fund; (j) family member means any third-country national who complies with the definition under Union law relevant to the policy area of action supported under the Fund; (k) emergency situation means a situation resulting from: (i) heavy migratory pressure in one or more Member States characterised by a large and disproportionate inflow of third-country nationals, which places significant and urgent demands on their reception and detention facilities, asylum systems and procedures; (ii) the implementation of temporary protection mechanisms within the meaning of Directive 2001/55/EC; or (iii) heavy migratory pressure in third countries where refugees are stranded due to events such as political developments or conflicts. Article 3 Objectives 1. The general objective of the Fund shall be to contribute to the efficient management of migration flows and to the implementation, strengthening and development of the common policy on asylum, subsidiary protection and temporary protection and the common immigration policy, while fully respecting the rights and principles enshrined in the Charter of Fundamental Rights of the European Union. 2. Within its general objective, the Fund shall contribute to the following common specific objectives: (a) to strengthen and develop all aspects of the Common European Asylum System, including its external dimension; (b) to support legal migration to the Member States in accordance with their economic and social needs, such as labour market needs, while safeguarding the integrity of the immigration systems of Member States, and to promote the effective integration of third-country nationals; (c) to enhance fair and effective return strategies in the Member States which contribute to combating illegal immigration, with an emphasis on sustainability of return and effective readmission in the countries of origin and transit; (d) to enhance solidarity and responsibility-sharing between the Member States, in particular towards those most affected by migration and asylum flows, including through practical cooperation. The achievement of the specific objectives of the Fund shall be evaluated in accordance with Article 55(2) of Regulation (EU) No 514/2014 using common indicators as set out in Annex IV to this Regulation and programme-specific indicators included in national programmes. 3. Measures taken to achieve the objectives referred to in paragraphs 1 and 2 shall be fully coherent with measures supported through the external financing instruments of the Union and with the principles and general objectives of the Unions external action. 4. The objectives referred to in paragraphs 1 and 2 of this Article shall be achieved with due regard to the principles and objectives of the Unions humanitarian policy. Consistency with the measures funded by the Unions external financing instruments shall be ensured in accordance with Article 24. Article 4 Partnership For the purposes of the Fund, the partnership referred to in Article 12 of Regulation (EU) No 514/2014 shall include relevant international organisations, non-governmental organisations and social partners. CHAPTER II COMMON EUROPEAN ASYLUM SYSTEM Article 5 Reception and asylum systems 1. Within the specific objective laid down in point (a) of the first subparagraph of Article 3(2) of this Regulation, in the light of the outcome of the policy dialogue as provided for in Article 13 of Regulation (EU) No 514/2014, and in accordance with the objectives of the national programmes laid down in Article 19 of this Regulation, the Fund shall support actions focusing on one or more of the following categories of third-country nationals: (a) those who enjoy refugee status or subsidiary protection status within the meaning of Directive 2011/95/EU; (b) those who have applied for one of the forms of international protection referred to in point (a) and have not yet received a final decision; (c) those who enjoy temporary protection within the meaning of Directive 2001/55/EC; (d) those who are being or have been resettled in or transferred from a Member State. As regards reception conditions and asylum procedures, the Fund shall support, in particular, the following actions focusing on the categories of persons referred to in the first subparagraph of this paragraph: (a) the provision of material aid, including assistance at the border, education, training, support services, health and psychological care; (b) the provision of support services such as translation and interpretation, education, training, including language training, and other initiatives which are consistent with the status of the person concerned; (c) the setting-up and improvement of administrative structures, systems and training for staff and relevant authorities to ensure effective and easy access to asylum procedures for asylum seekers and efficient and high-quality asylum procedures, in particular, where necessary, to support the development of the Union acquis; (d) the provision of social assistance, information or help with administrative and/or judicial formalities and information or counselling on the possible outcomes of the asylum procedure, including on aspects such as return procedures; (e) the provision of legal assistance and representation; (f) the identification of vulnerable groups and specific assistance for vulnerable persons, in particular in accordance with points (a) to (e); (g) the establishment, development and improvement of alternative measures to detention. Where deemed appropriate, and where the national programme of a Member State provides for them, the Fund may also support integration-related measures, such as those referred to in Article 9(1), concerning the reception of persons referred to in the first subparagraph of this paragraph. 2. Within the specific objective defined in point (a) of the first subparagraph of Article 3(2), and in line with the objectives of the national programmes defined in Article 19, as regards accommodation infrastructure and reception systems, the Fund shall support, in particular, the following actions: (a) the improvement and maintenance of existing accommodation infrastructure and services; (b) the strengthening and improvement of administrative structures and systems; (c) information for local communities; (d) the training of the staff of authorities, including local authorities, who will be interacting with the persons referred to in paragraph 1 in the context of their reception; (e) the establishment, running and development of new accommodation infrastructure and services, as well as administrative structures and systems, in particular, where necessary, to address the structural needs of Member States. 3. Within the specific objectives laid down in points (a) and (d) of the first subparagraph of Article 3(2), and in accordance with the objectives of the national programmes defined in Article 19, the Fund shall also support actions similar to those listed in paragraph 1 of this Article, where such actions are related to persons who are temporarily staying:  in transit and processing centres for refugees, in particular to support resettlement operations in cooperation with the UNHCR, or  on the territory of a Member State in the context of other humanitarian admission programmes. Article 6 Member States capacity to develop, monitor and evaluate their asylum policies and procedures Within the specific objective laid down in point (a) of the first subparagraph of Article 3(2) of this Regulation, in the light of the outcome of the policy dialogue as provided for in Article 13 of Regulation (EU) No 514/2014, and in accordance with the objectives of the national programmes defined in Article 19 of this Regulation, as regards actions relating to the enhancement of Member States capacity to develop, monitor and evaluate their asylum policies and procedures, the Fund shall support, in particular, the following actions: (a) actions enhancing the capacity of Member States  including in relation to the mechanism for early warning, preparedness and crisis management established in Regulation (EU) No 604/2013 of the European Parliament and of the Council (19)  to collect, analyse and disseminate qualitative and quantitative data and statistics on asylum procedures, reception capacities, resettlement and the transfer of applicants for and/or beneficiaries of international protection from one Member State to another; (b) actions enhancing the capacity of Member States to collect, analyse and disseminate country-of-origin information; (c) actions directly contributing to the evaluation of asylum policies, such as national impact assessments, surveys amongst target groups and other relevant stakeholders, and to the development of indicators and benchmarking. Article 7 Resettlement, transfer of applicants for, and beneficiaries of, international protection and other ad hoc humanitarian admission 1. Within the specific objective laid down in points (a) and (d) of the first subparagraph of Article 3(2) of this Regulation, in the light of the outcome of the policy dialogue as provided for in Article 13 of Regulation (EU) No 514/2014, and in accordance with the objectives of the national programmes defined in Article 19 of this Regulation, the Fund shall support, in particular, the following actions related to resettlement of any third country national who is being resettled or has been resettled in a Member State, and other humanitarian admission programmes: (a) the establishment and development of national resettlement programmes and strategies and other humanitarian admission programmes, including needs analysis, improvement of indicators and evaluation; (b) the establishment of appropriate infrastructure and services to ensure the smooth and effective implementation of resettlement actions and actions concerning other humanitarian admission programmes, including language assistance; (c) the setting up of structures, systems and training of staff to conduct missions to the third countries and/or other Member States, to carry out interviews and to conduct medical and security screening; (d) the assessment of potential resettlement cases and/or cases of other humanitarian admission by the competent Member States authorities, such as conducting missions to the third country, carrying out interviews and conducting medical and security screening; (e) pre-departure health assessment and medical treatment, pre-departure material provisions, pre-departure information and integration measures and travel arrangements, including the provision of medical escort services; (f) information and assistance upon arrival or shortly thereafter, including interpretation services; (g) actions for family reunification purposes for persons being resettled in a Member State; (h) the strengthening of infrastructure and services relevant to migration and asylum in the countries designated for the implementation of Regional Protection Programmes; (i) creating conditions conducive to the integration, autonomy and self-reliance of resettled refugees on a long-term basis. 2. Within the specific objective laid down in point (d) of the first subparagraph of Article 3(2) of this Regulation, in the light of the outcome of the policy dialogue as provided for in Article 13 of the Regulation (EU) No 514/2014, and in accordance with the objectives of the national programmes defined in Article 19 of this Regulation, the Fund shall also support actions similar to those listed in paragraph 1 of this Article, where deemed appropriate in the light of policy developments within the implementation period of the Fund or where the national programme of a Member State makes such provisions, in relation to the transfer of applicants for and/or beneficiaries of international protection. Such operations shall be carried out with their consent from the Member State which granted them international protection or is responsible for examining their application to another interested Member State where they will be granted equivalent protection or where their application for international protection will be examined. CHAPTER III INTEGRATION OF THIRD-COUNTRY NATIONALS AND LEGAL MIGRATION Article 8 Immigration and pre-departure measures Within the specific objective laid down in point (b) of the first subparagraph of Article 3(2) of this Regulation, in the light of the outcome of the policy dialogue as provided for in Article 13 of Regulation (EU) No 514/2014, and in accordance with the objectives of the national programmes defined in Article 19 of this Regulation, the Fund shall support actions taking place in a third country which focus on third-country nationals who comply with specific pre-departure measures and/or conditions set out in national law and in accordance with Union law where applicable, including those relating to the ability to integrate in the society of a Member State. In this context, the Fund shall support, in particular, the following actions: (a) information packages and campaigns to raise awareness and promote intercultural dialogue, including via user-friendly communication and information technology and websites; (b) the assessment of skills and qualifications, as well as enhancement of transparency and compatibility of skills and qualifications in a third country with those of a Member State; (c) training enhancing employability in a Member State; (d) comprehensive civic orientation courses and language tuition; (e) assistance in the context of applications for family reunification within the meaning of Council Directive 2003/86/EC (20). Article 9 Integration measures 1. Within the specific objective laid down in point (b) of the first subparagraph of Article 3(2) of this Regulation, in the light of the outcome of the policy dialogue as provided for in Article 13 of Regulation (EU) No 514/2014, and in accordance with the objectives of the national programmes defined in Article 19 of this Regulation, the Fund shall support actions which take place in the framework of consistent strategies, taking into account the integration needs of third-country nationals at local and/or regional level. In this context, the Fund shall support, in particular, the following actions focusing on third-country nationals who are residing legally in a Member State or, where appropriate, who are in the process of acquiring legal residence in a Member State: (a) setting up and developing such integration strategies with the participation of local or regional actors, where appropriate, including needs analysis, the improvement of integration indicators, and evaluation, including participatory assessments, in order to identify best practices; (b) providing advice and assistance in areas such as housing, means of subsistence, administrative and legal guidance, health, psychological and social care, child care and family reunification; (c) actions introducing third-country nationals to the receiving society and actions enabling them to adapt to it, to inform them about their rights and obligations, to participate in civil and cultural life and to share the values enshrined in the Charter of Fundamental Rights of the European Union; (d) measures focusing on education and training, including language training and preparatory actions to facilitate access to the labour market; (e) actions designed to promote self-empowerment and to enable third-country nationals to provide for themselves; (f) actions that promote meaningful contact and constructive dialogue between third-country nationals and the receiving society, and actions to promote acceptance by the receiving society, including through the involvement of the media; (g) actions promoting both equality of access and equality of outcomes in relation to third-country nationals dealings with public and private services, including adaptation of those services to dealing with third-country nationals; (h) capacity-building of beneficiaries, as defined in point (g) of Article 2 of Regulation (EU) No 514/2014, including through exchanges of experience and best practices, and networking. 2. The actions referred to in paragraph 1 shall, wherever necessary, take into account the specific needs of different categories of third-country nationals, including beneficiaries of international protection, resettled or transferred persons and, in particular, vulnerable persons. 3. National programmes may allow for the inclusion in the actions referred to in paragraph 1 of immediate relatives of persons covered by the target group referred to in that paragraph, to the extent that it is necessary for the effective implementation of such actions. 4. For the purpose of programming and implementation of the actions referred to in paragraph 1 of this Article, the partnership referred to in Article 12 of Regulation (EU) No 514/2014 shall include the authorities designated by Member States for the purpose of the management of the interventions of the European Social Fund. Article 10 Practical cooperation and capacity-building measures Within the specific objective laid down in point (b) of the first subparagraph of Article 3(2) of this Regulation, in the light of the outcome of the policy dialogue as provided for in Article 13 of the Regulation (EU) No 514/2014, and in accordance with the objectives of the national programmes defined in Article 19 of this Regulation, the Fund shall support actions focusing on one or more of the following: (a) building up strategies promoting legal migration with a view to facilitating the development and implementation of flexible admission procedures; (b) supporting cooperation between third countries and the recruitment agencies, the employment services and the immigration services of Member States, as well as supporting Member States in their implementation of Union migration law, consultation processes with relevant stakeholders and expert advice or information exchanges on approaches which target specific nationalities or categories of third-country nationals with respect to the needs of the labour markets; (c) reinforcing the capacity of Member States to develop, implement, monitor and evaluate their immigration strategies, policies and measures across the different levels and departments of administrations, in particular enhancing their capacity to collect, analyse and disseminate detailed and systematic data and statistics on migration procedures and flows and residence permits, and develop monitoring tools, evaluation schemes, indicators and benchmarking for measuring the achievement of those strategies; (d) training of beneficiaries as defined in point (g) of Article 2 of Regulation (EU) No 514/2014 and of staff providing public and private services, including educational institutions, promoting the exchange of experiences and best practices, cooperation and networking, and intercultural capacities, as well as improving the quality of services provided; (e) building sustainable organisational structures for integration and diversity management, in particular through cooperation between different stakeholders enabling officials at various levels of national administrations to swiftly acquire information about experiences and best practices elsewhere and, where possible, to pool resources between relevant authorities as well as between governmental and non-governmental bodies to provide services to third-country nationals more effectively, inter alia, through one-stop-shops (i.e. coordinated integration-support centres); (f) contributing to a dynamic two-way process of mutual interaction, underlying integration strategies at local and regional level by developing platforms for the consultation of third-country nationals, exchanges of information among stakeholders and intercultural and religious dialogue platforms between third-country nationals communities, between those communities and the receiving society and/or between those communities and policy and decision-making authorities; (g) actions to promote and reinforce the practical cooperation between the relevant authorities of Member States, with a focus on, inter alia, exchanges of information, best practices and strategies, and the development and implementation of joint actions, including with a view to safeguarding the integrity of the immigration systems of Member States. CHAPTER IV RETURN Article 11 Measures accompanying return procedures Within the specific objective laid down in point (c) of the first subparagraph of Article 3(2) of this Regulation, in the light of the outcome of the policy dialogue as provided for in Article 13 of Regulation (EU) No 514/2014, and in accordance with the objectives of the national programmes defined in Article 19 of this Regulation, as regards measures accompanying return procedures, the Fund shall focus on one or more of the following categories of third-country nationals: (a) third-country nationals who have not yet received a final negative decision in relation to their request to stay, their legal residence and/or international protection in a Member State, and who may choose to make use of voluntary return; (b) third-country nationals enjoying the right to stay, legal residence and/or international protection within the meaning of Directive 2011/95/EU, or temporary protection within the meaning of Directive 2001/55/EC in a Member State, and who have chosen to make use of voluntary return; (c) third-country nationals who are present in a Member State and do not or no longer fulfil the conditions for entry and/or stay in a Member State, including those third-country nationals whose removal has been postponed in accordance with Article 9 and Article 14(1) of Directive 2008/115/EC. In this context, the Fund shall support, in particular, the following actions focusing on the categories of persons referred to in the first subparagraph: (a) the introduction, development and improvement of alternative measures to detention; (b) the provision of social assistance, information or help with administrative and/or judicial formalities and information or counselling; (c) the provision of legal aid and language assistance; (d) specific assistance for vulnerable persons; (e) the introduction and improvement of independent and effective systems for monitoring enforced return, as laid down in Article 8(6) of Directive 2008/115/EC; (f) the establishment, maintenance and improvement of accommodation, reception or detention infrastructure, services and conditions; (g) the setting-up of administrative structures and systems, including IT tools; (h) the training of staff to ensure smooth and effective return procedures, including their management and implementation. Article 12 Return measures Within the specific objective laid down in point (c) of the first subparagraph of Article 3(2) of this Regulation, in the light of the outcome of the policy dialogue as provided for in Article 13 of Regulation (EU) No 514/2014, and in accordance with the objectives of the national programmes defined in Article 19 of this Regulation, as regards return measures the Fund shall support actions focusing on the persons referred to in Article 11 of this Regulation. In this context, the Fund shall support, in particular, the following actions: (a) measures necessary for the preparation of return operations, such as those leading to the identification of third-country nationals, to the issuing of travel documents and to family tracing; (b) cooperation with the consular authorities and immigration services of third countries with a view to obtaining travel documents, facilitating repatriation and ensuring readmission; (c) assisted voluntary return measures, including medical examinations and assistance, travel arrangements, financial contributions and pre- and post-return counselling and assistance; (d) removal operations, including related measures, in accordance with the standards laid down in Union law, with the exception of coercive equipment; (e) measures to launch the progress of reintegration for the returnees personal development, such as cash-incentives, training, placement and employment assistance and start-up support for economic activities; (f) facilities and services in third countries ensuring appropriate temporary accommodation and reception upon arrival; (g) specific assistance for vulnerable persons. Article 13 Practical cooperation and capacity-building measures Within the specific objective laid down in point (c) of the first subparagraph of Article 3(2) of this Regulation, in the light of the outcome of the policy dialogue as provided for in Article 13 of Regulation (EU) No 514/2014, and in accordance with the objectives of the national programmes defined in Article 19 of this Regulation, as regards practical cooperation and capacity-building measures the Fund shall support, in particular, the following actions: (a) actions to promote, develop and reinforce operational cooperation and information exchange between the return services and other authorities of Member States involved in return, including as regards cooperation with the consular authorities and immigration services of third countries and joint return operations; (b) actions to support cooperation between third countries and the return services of Member States, including measures aiming to strengthen third countries capacities to conduct readmission and reintegration activities, in particular in the framework of readmission agreements; (c) actions enhancing the capacity to develop effective and sustainable return policies, in particular by exchanging information on the situation in countries of return, best practices, sharing experiences and pooling resources between Member States; (d) actions enhancing the capacity to collect, analyse and disseminate detailed and systematic data and statistics on return procedures and measures, reception and detention capacities, enforced and voluntary returns, monitoring and reintegration; (e) actions directly contributing to the evaluation of return policies, such as national impact assessments, surveys amongst target groups, the development of indicators and benchmarking; (f) information measures and campaigns in third countries aimed at raising awareness of the appropriate legal channels for immigration and the risks of illegal immigration. CHAPTER V FINANCIAL AND IMPLEMENTATION FRAMEWORK Article 14 Global resources and implementation 1. The global resources for the implementation of this Regulation shall be EUR 3 137 million in current prices. 2. The annual appropriations for the Fund shall be authorised by the European Parliament and the Council within the limits of the multiannual financial framework. 3. The global resources shall be implemented through the following means: (a) national programmes, in accordance with Article 19; (b) Union actions, in accordance with Article 20; (c) emergency assistance, in accordance with Article 21; (d) the European Migration Network, in accordance with Article 22; (e) technical assistance, in accordance with Article 23. 4. The budget allocated under this Regulation to Union actions referred to in Article 20 of this Regulation, to the emergency assistance referred to in Article 21 of this Regulation, to the European Migration Network referred to in Article 22 of this Regulation and to the technical assistance referred to in Article 23 of this Regulation shall be implemented under direct management in accordance with point (a) of Article 58(1) of Regulation (EU, Euratom) No 966/2012 and, where appropriate, under indirect management in accordance with point (c) of Article 58(1) of Regulation (EU, Euratom) No 966/2012. The budget allocated to national programmes referred to in Article 19 of this Regulation shall be implemented under shared management in accordance with point (b) of Article 58(1) of Regulation (EU, Euratom) No 966/2012. 5. The Commission shall remain responsible for the implementation of the Union budget in accordance with Article 317 TFEU and shall inform the European Parliament and the Council of the operations carried out by entities other than Member States. 6. Without prejudice to the prerogatives of the European Parliament and of the Council, the prime reference financial envelope shall be used indicatively as follows: (a) EUR 2 752 million for national programmes of Member States; (b) EUR 385 million for Union actions, emergency assistance, the European Migration Network and technical assistance of the Commission, of which at least 30 % shall be used for Union actions and the European Migration Network. Article 15 Resources for eligible actions in the Member States 1. The amount of EUR 2 752 million shall be allocated to the Member States indicatively as follows: (a) EUR 2 392 million shall be allocated as indicated in Annex I. Member States shall allocate at least 20 % of those resources to the specific objective referred to in point (a) of the first subparagraph of Article 3(2), and at least 20 % to the specific objective referred to in point (b) of the first subparagraph of Article 3(2). Member States may depart from those minimum percentages only where a detailed explanation is included in the national programme as to why allocating resources below this level does not jeopardise the achievement of the objective. As far as the specific objective referred to in point (a) of the first subparagraph of Article 3(2) is concerned, those Member States faced with structural deficiencies in the area of accommodation, infrastructure and services shall not fall below the minimum percentage laid down in this Regulation; (b) EUR 360 million shall be allocated on the basis of the distribution mechanism for specific actions as referred to in Article 16, for the Union Resettlement Programme as referred to Article 17, and for the transfer of beneficiaries of international protection from one Member State to another as referred to in Article 18. 2. The amount referred to in point (b) of paragraph 1 shall support: (a) specific actions listed in Annex II; (b) the Union Resettlement Programme in accordance with Article 17 and/or transfers of beneficiaries of international protection from one Member State to another in accordance with Article 18. 3. In the event that an amount remains available under point (b) of paragraph 1 of this Article or that another amount is available, it will be allocated in the framework of the mid-term review laid down in Article 15 of Regulation (EU) No 514/2014 pro-rata to the basic amounts for national programmes established in Annex I to this Regulation. Article 16 Resources for specific actions 1. An additional amount as referred to in point (a) of Article 15(2) may be allocated to the Member States, provided that it is earmarked as such in the programme and that it is used to implement the specific actions listed in Annex II. 2. To take into account new policy developments, the Commission shall be empowered to adopt delegated acts in accordance with Article 26 of this Regulation to revise Annex II in the context of the mid-term review referred to in Article 15 of Regulation (EU) No 514/2014. On the basis of the revised list of specific actions, Member States may receive an additional amount as laid down in paragraph 1 of this Article, subject to available resources. 3. The additional amounts referred to in paragraphs 1 and 2 of this Article shall be allocated to the Member States in the individual financing decisions approving or revising their national programmes in the context of the mid-term review according to the procedure laid down in Articles 14 and 15 of Regulation (EU) No 514/2014. Those amounts shall only be used for the implementation of the specific actions listed in Annex II to this Regulation. Article 17 Resources for the Union Resettlement Programme 1. Member States shall, in addition to their allocation calculated in accordance with point (a) of Article 15(1), receive every two years an additional amount as set out in point (b) of Article 15(2) based on a lump sum of EUR 6 000 for each resettled person. 2. The lump sum referred to in paragraph 1 shall be increased to EUR 10 000 for each person resettled in accordance with the common Union resettlement priorities established pursuant to paragraph 3 and listed in Annex III and for each vulnerable person as laid down in paragraph 5. 3. The common Union resettlement priorities shall be based on the following general categories of persons: (a) persons from a country or region designated for the implementation of a Regional Protection Programme; (b) persons from a country or region which has been identified in the UNHCR resettlement forecast and where Union common action would have a significant impact on addressing the protection needs; (c) persons belonging to a specific category falling within the UNHCR resettlement criteria. 4. The Commission shall be empowered to adopt delegated acts in accordance with Article 26 to amend Annex III, on the basis of the general categories set out in paragraph 3 of this Article, where there is a clear justification for doing so or in the light of any recommendations from the UNHCR. 5. The following vulnerable groups of persons shall also qualify for the lump sum provided for in paragraph 2: (a) women and children at risk; (b) unaccompanied minors; (c) persons having medical needs that can be addressed only through resettlement; (d) persons in need of emergency resettlement or urgent resettlement for legal or physical protection needs, including victims of violence or torture. 6. Where a Member State resettles a person belonging to more than one of the categories referred to in paragraphs 1 and 2, it shall receive the lump sum for that person only once. 7. Where appropriate, Member States may also be eligible for lump sums for family members of persons referred to in paragraphs 1, 3 and 5, provided that those family members have been resettled in accordance with this Regulation. 8. The Commission shall establish, by way of implementing acts, the timetable and other implementation conditions related to the allocation mechanism of resources for the Union Resettlement Programme. Those implementing acts shall be adopted in accordance with the advisory procedure referred to in Article 27(2). 9. The additional amounts referred to in paragraphs 1 and 2 of this Article shall be allocated to the Member States every two years, for the first time in the individual financing decisions approving their national programme in accordance with the procedure laid down in Article 14 of Regulation (EU) No 514/2014, and later in a financing decision to be annexed to the decisions approving their national programme. Those amounts shall not be transferred to other actions under the national programme. 10. To effectively pursue the objectives of the Union Resettlement Programme and within the limits of available resources, the Commission shall be empowered to adopt delegated acts in accordance with Article 26 to adjust, if deemed appropriate, the lump sums referred to in paragraphs 1 and 2 of this Article, in particular taking into account the current rates of inflation, relevant developments in the field of resettlement, as well as factors which can optimise the use of the financial incentive brought by the lump sums. Article 18 Resources for the transfer of beneficiaries of international protection 1. With a view to implementing the principle of solidarity and fair sharing of responsibility and in the light of Union policy developments within the implementation period of the Fund, Member States shall receive, in addition to their allocation calculated in accordance with point (a) of Article 15(1), an additional amount as set out in point (b) of Article 15(2) based on a lump sum of EUR 6 000 for each beneficiary of international protection transferred from another Member State. 2. Member States may also be eligible for lump sums for family members of persons referred to in paragraph 1, where appropriate, provided that those family members have been transferred in accordance with this Regulation. 3. The additional amounts referred to in paragraph 1 of this Article shall be allocated to the Member States for the first time in the individual financing decisions approving their national programme in accordance with the procedure laid down in Article 14 of Regulation (EU) No 514/2014 and later in a financing decision to be annexed to the decision approving their national programme. Those amounts shall not be transferred to other actions under the national programme. 4. To effectively pursue the objectives of solidarity and responsibility sharing between the Member States referred to in Article 80 TFEU, and within the limits of available resources, the Commission shall be empowered to adopt delegated acts in accordance with Article 26 of this Regulation to adjust the lump sum referred to in paragraph 1 of this Article, in particular taking into account the current rates of inflation, relevant developments in the field of transfer of beneficiaries of international protection from one Member State to another, as well as factors which can optimise the use of the financial incentive brought by the lump sums. Article 19 National programmes 1. Under the national programmes to be examined and approved in accordance with Article 14 of Regulation (EU) No 514/2014, Member States shall, within the objectives laid down in Article 3 of this Regulation, and taking account of the outcome of the policy dialogue referred to in Article 13 of Regulation (EU) No 514/2014, pursue in particular the following objectives: (a) strengthening the establishment of the Common European Asylum System by ensuring the efficient and uniform application of the Union acquis on asylum and the proper functioning of Regulation (EU) No 604/2013. Such actions may also include the establishment and development of the Union Resettlement Programme; (b) setting up and developing integration strategies, encompassing different aspects of the two-way dynamic process, to be implemented at national/local/regional level where appropriate, taking into account the integration needs of third-country nationals at local/regional level, addressing specific needs of different categories of migrants and developing effective partnerships between relevant stakeholders; (c) developing a return programme, which includes a component on assisted voluntary return and, where appropriate, on reintegration. 2. Member States shall ensure that all actions supported under the Fund shall be implemented in full compliance with fundamental rights and respect for human dignity. In particular, such actions shall fully respect the rights and principles enshrined in the Charter of Fundamental Rights of the European Union. 3. Subject to the requirement to pursue the above objectives and taking into account their individual circumstances, Member States shall aim to achieve a fair and transparent distribution of resources among the specific objectives set out in Article 3(2). Article 20 Union actions 1. At the Commissions initiative, the Fund may be used to finance transnational actions or actions of particular interest to the Union (Union actions), concerning the general and specific objectives referred to in Article 3. 2. To be eligible for funding, Union actions shall, in particular, support: (a) the furthering of Union cooperation in implementing Union law and in sharing best practices in the field of asylum, notably on resettlement and the transfer of applicants for and/or beneficiaries of international protection from one Member State to another, including through networking and exchanging information, on legal migration, on integration of third-country nationals, including arrival support and coordination activities to promote resettlement with the local communities that are to welcome resettled refugees, and on return; (b) the setting-up of transnational cooperation networks and pilot projects, including innovative projects, based on transnational partnerships between bodies located in two or more Member States designed to stimulate innovation and to facilitate exchanges of experiences and best practices; (c) studies and research on possible new forms of Union cooperation in the field of asylum, immigration, integration and return and relevant Union law, the dissemination and exchange of information on best practices and on all other aspects of asylum, immigration, integration and return policies, including corporate communication on the political priorities of the Union; (d) the development and application by Member States of common statistical tools, methods and indicators for measuring policy developments in the field of asylum, legal migration and integration and return; (e) preparatory, monitoring, administrative and technical support and the development of an evaluation mechanism required to implement the policies on asylum and immigration; (f) cooperation with third countries on the basis of the Unions Global Approach to Migration and Mobility, in particular in the framework of the implementation of readmission agreements, Mobility Partnerships and Regional Protection Programmes; (g) information measures and campaigns in third countries aimed at raising awareness of appropriate legal channels for immigration and the risks of illegal immigration. 3. Union actions shall be implemented in accordance with Article 6 of Regulation (EU) No 514/2014. 4. The Commission shall ensure a fair and transparent distribution of resources among the objectives referred to in Article 3(2). Article 21 Emergency assistance 1. The Fund shall provide financial assistance to address urgent and specific needs in the event of an emergency situation, as defined in point (k) of Article 2. Measures implemented in third countries in accordance with this Article shall be consistent with and, where relevant, complementary to the Union humanitarian policy and respect humanitarian principles as set out in the Consensus on Humanitarian Aid. 2. Emergency assistance shall be implemented in accordance with Articles 6 and 7 of Regulation (EU) No 514/2014. Article 22 European Migration Network 1. The Fund shall support the European Migration Network and provide the financial assistance necessary for its activities and its future development. 2. The amount made available for the European Migration Network under the annual appropriations of the Fund and the work programme laying down the priorities for its activities shall be adopted by the Commission, after approval by the Steering Board, in accordance with the procedure referred to in point (a) of Article 4(5) of Decision 2008/381/EC. The decision of the Commission shall constitute a financing decision pursuant to Article 84 of Regulation (EU, Euratom) No 966/2012. 3. Financial assistance provided for the activities of the European Migration Network shall take the form of grants to the National Contact Points referred to in Article 3 of Decision 2008/381/EC and public contracts as appropriate, in accordance with Regulation (EU, Euratom) No 966/2012. The assistance shall ensure appropriate and timely financial support to those National Contact Points. Costs incurred for the implementation of actions of those National Contact Points supported through grants awarded in 2014 may be eligible from 1 January 2014. 4. Decision 2008/381/EC is amended as follows: (a) point (a) of Article 4(5) is replaced by the following: (a) prepare and approve the draft work programme of activities, notably with regard to the objectives, thematic priorities and indicative amounts of the budget for each National Contact Point to ensure the proper functioning of the EMN, on the basis of a draft from the Chair;; (b) Article 6 is amended as follows: (i) paragraph 4 is replaced by the following: 4. The Commission shall monitor the execution of the work programme of activities and regularly report on its execution and on the development of the EMN to the Steering Board.; (ii) paragraphs 5 to 8 are deleted; (c) Article 11 is deleted; (d) Article 12 is deleted. Article 23 Technical assistance 1. At the initiative and/or on behalf of the Commission, up to EUR 2,5 million of the Fund shall be annually used for technical assistance in accordance with Article 9 of Regulation (EU) No 514/2014. 2. At the initiative of a Member State, the Fund may finance technical assistance activities, in accordance with Article 20 of Regulation (EU) No 514/2014. The amount set aside for technical assistance shall not exceed, for the period 2014-2020, 5,5 % of the total amount allocated to a Member State plus EUR 1 000 000. Article 24 Coordination The Commission and the Member States, together with the European External Action Service where appropriate, shall ensure that actions in and in relation to third countries are taken in synergy and in coherence with other actions outside the Union supported through Union instruments. They shall, in particular, ensure that those actions: (a) are coherent with the Unions external policy, respect the principle of policy coherence for development and are consistent with the strategic programming documents for the region or country in question; (b) focus on non-development-oriented measures; (c) serve the interests of the Unions internal policies and are consistent with activities undertaken inside the Union. CHAPTER VI FINAL PROVISIONS Article 25 Specific provisions concerning lump sums for resettlement and transfer of beneficiaries of international protection from one Member State to another By way of derogation from the rules on the eligibility of expenditure laid down in Article 18 of Regulation (EU) No 514/2014, in particular as regards the lump sums and flat rates, the lump sums allocated to the Member States for resettlement and/or the transfer of beneficiaries of international protection from one Member State to another pursuant to this Regulation shall be: (a) exempt from the obligation that they are to be based on statistical or historic data; and (b) granted provided that the person in respect of whom the lump sum is allocated was effectively resettled and/or transferred in accordance with this Regulation. Article 26 Exercise of the delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 16(2), Article 17(4) and (10) and Article 18(4) shall be conferred on the Commission for a period of seven years from 21 May 2014. The Commission shall draw up a report in respect of the delegation of power not later than nine months before the end of the seven-year period. The delegation of powers shall be tacitly extended for a period of three years, unless the European Parliament or the Council opposes such extension not later than three months before the end of the seven-year period. 3. The delegation of power referred to in Article 16(2), Article 17(4) and (10) and Article 18(4) may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Article 16(2), Article 17(4) and (10) and Article 18(4) shall enter into force only if no objection has been expressed either by the European Parliament or by the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council. Article 27 Committee procedure 1. The Commission shall be assisted by the Asylum, Migration and Integration and Internal Security Funds Committee established by Article 59(1) of Regulation (EU) No 514/2014. 2. Where reference is made to this paragraph, Article 4 of Regulation (EU) No 182/2011 shall apply. Article 28 Review The European Parliament and the Council shall, on the basis of a proposal of the Commission, review this Regulation by 30 June 2020. Article 29 Applicability of Regulation (EU) No 514/2014 The provisions of Regulation (EU) No 514/2014 shall apply to the Fund, without prejudice to Article 4 of this Regulation. Article 30 Repeal Decisions No 573/2007/EC, No 575/2007/EC and 2007/435/EC are repealed with effect from 1 January 2014. Article 31 Transitional provisions 1. This Regulation shall not affect the continuation or modification, including the total or partial cancellation, of the projects and annual programmes concerned, until their closure, or of the financial assistance approved by the Commission on the basis of Decisions No 573/2007/EC, No 575/2007/EC and 2007/435/EC or any other legislation applying to that assistance on 31 December 2013. This Regulation shall not affect the continuation or modification, including the total or partial cancellation, of financial support approved by the Commission on the basis of Decision 2008/381/EC or any other legislation applying to that assistance on 31 December 2013. 2. When adopting decisions on co-financing under this Regulation, the Commission shall take account of measures adopted on the basis of Decisions No 573/2007/EC, No 575/2007/EC, 2007/435/EC and 2008/381/EC before 20 May 2014 which have financial repercussions during the period covered by that co-financing. 3. Sums committed for co-financing approved by the Commission between 1 January 2011 and 31 December 2014 for which the documents required for closure of the actions have not been sent to the Commission by the deadline for submitting the final report shall be automatically decommitted by the Commission by 31 December 2017, giving rise to the repayment of amounts unduly paid. 4. Amounts relating to actions which have been suspended due to legal proceedings or administrative appeals having suspensive effect shall be disregarded in calculating the amount to be automatically decommitted. 5. By 30 June 2015, Member States shall submit to the Commission evaluation reports on the results and impact of actions co-financed under Decisions No 573/2007/EC, No 575/2007/EC and 2007/435/EC concerning the period 2011-2013. 6. By 31 December 2015, the Commission shall submit to the European Parliament, to the Council, to the European Economic and Social Committee and to the Committee of the Regions ex-post evaluation reports under Decisions No 573/2007/EC, No 575/2007/EC and 2007/435/EC concerning the period 2011-2013. Article 32 Entry into force and application This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2014. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Strasbourg, 16 April 2014. For the European Parliament The President M. SCHULZ For the Council The President D. KOURKOULAS (1) OJ C 299, 4.10.2012, p. 108. (2) OJ C 277, 13.9.2012, p. 23. (3) Position of the European Parliament of 13 March 2014 (not yet published in the Official Journal) and decision of the Council of 14 April 2014. (4) Directive 2011/95/EU of the European Parliament and of the Council of 13 December 2011 on standards for the qualification of third-country nationals or stateless persons as beneficiaries of international protection, for a uniform status for refugees or for persons eligible for subsidiary protection, and for the content of the protection granted (OJ L 337, 20.12.2011, p. 9). (5) Regulation (EU) No 439/2010 of the European Parliament and of the Council of 19 May 2010 establishing a European Asylum Support Office (OJ L 132, 29.5.2010, p. 11). (6) Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (OJ L 298, 26.10.2012, p. 1). (7) Directive 2008/115/EC of the European Parliament and of the Council of 16 December 2008 on common standards and procedures in Member States for returning illegally staying third-country nationals (OJ L 348, 24.12.2008, p. 98). (8) Council Regulation (EC) No 2007/2004 of 26 October 2004 establishing a European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union (OJ L 349, 25.11.2004, p. 1). (9) Regulation (EC) No 862/2007 of the European Parliament and of the Council of 11 July 2007 on Community statistics on migration and international protection and repealing Council Regulation (EEC) No 311/76 on the compilation of statistics on foreign workers (OJ L 199, 31.7.2007, p. 23). (10) Decision No 573/2007/EC of the European Parliament and of the Council of 23 May 2007 establishing the European Refugee Fund for the period 2008 to 2013 as part of the General programme Solidarity and Management of Migration Flows and repealing Council Decision 2004/904/EC (OJ L 144, 6.6.2007, p. 1). (11) Council Decision 2007/435/EC of 25 June 2007 establishing the European Fund for the Integration of third-country nationals for the period 2007 to 2013 as part of the General programme Solidarity and Management of Migration Flows (OJ L 168, 28.6.2007, p. 18). (12) Decision No 575/2007/EC of the European Parliament and of the Council of 23 May 2007 establishing the European Return Fund for the period 2008 to 2013 as part of the General Programme Solidarity and Management of Migration Flows (OJ L 144, 6.6.2007, p. 45). (13) Council Directive 2001/55/EC of 20 July 2001 on minimum standards for giving temporary protection in the event of a mass influx of displaced persons and on measures promoting a balance of efforts between Member States in receiving such persons and bearing the consequences thereof (OJ L 212, 7.8.2001, p. 12). (14) Council Decision 2008/381/EC of 14 May 2008 establishing a European Migration Network (OJ L 131, 21.5.2008, p. 7). (15) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commissions exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (16) Regulation (EU) No 514/2014 of the European Parliament and of the Council of 16 April 2014 laying down general provisions on the Asylum, Migration and Integration Fund and on the instrument for financial support for police cooperation, preventing and combating crime, and crisis management (see page 112 of this Official Journal). (17) Regulation (EU) No 513/2014 of the European Parliament and of the Council of 16 April 2014 establishing, as part of the Internal Security Fund, the instrument for financial support for police cooperation, preventing and combating crime, and crisis management and repealing Council Decision 2007/125/JHA (see page 93 of this Official Journal). (18) Council Regulation (EU, Euratom) No 1311/2013 of 2 December 2013 laying down the multiannual financial framework for the years 2014-2020 (OJ L 347, 20.12.2013, p. 884). (19) Regulation (EU) No 604/2013 of the European Parliament and of the Council of 26 June 2013 establishing the criteria and mechanisms for determining the Member State responsible for examining an application for international protection lodged in one of the Member States by a third-country national or a stateless person (OJ L 180, 29.6.2013, p. 31). (20) Council Directive 2003/86/EC of 22 September 2003 on the right to family reunification (OJ L 251, 3.10.2003, p. 12). ANNEX I Multiannual breakdowns per Member State for the period 2014-2020 (in EUR) Member State Minimum amount % average 2011-2013 allocations ERF+IF+RF Average amount 2011-2013 TOTAL AT 5 000 000 2,65 % 59 533 977 64 533 977 BE 5 000 000 3,75 % 84 250 977 89 250 977 BG 5 000 000 0,22 % 5 006 777 10 006 777 CY 10 000 000 0,99 % 22 308 677 32 308 677 CZ 5 000 000 0,94 % 21 185 177 26 185 177 DE 5 000 000 9,05 % 203 416 877 208 416 877 EE 5 000 000 0,23 % 5 156 577 10 156 577 ES 5 000 000 11,22 % 252 101 877 257 101 877 FI 5 000 000 0,82 % 18 488 777 23 488 777 FR 5 000 000 11,60 % 260 565 577 265 565 577 GR 5 000 000 11,32 % 254 348 877 259 348 877 HR 5 000 000 0,54 % 12 133 800 17 133 800 HU 5 000 000 0,83 % 18 713 477 23 713 477 IE 5 000 000 0,65 % 14 519 077 19 519 077 IT 5 000 000 13,59 % 305 355 777 310 355 777 LT 5 000 000 0,21 % 4 632 277 9 632 277 LU 5 000 000 0,10 % 2 160 577 7 160 577 LV 5 000 000 0,39 % 8 751 777 13 751 777 MT 10 000 000 0,32 % 7 178 877 17 178 877 NL 5 000 000 3,98 % 89 419 077 94 419 077 PL 5 000 000 2,60 % 58 410 477 63 410 477 PT 5 000 000 1,24 % 27 776 377 32 776 377 RO 5 000 000 0,75 % 16 915 877 21 915 877 SE 5 000 000 5,05 % 113 536 877 118 536 877 SI 5 000 000 0,43 % 9 725 477 14 725 477 SK 5 000 000 0,27 % 5 980 477 10 980 477 UK 5 000 000 16,26 % 365 425 577 370 425 577 MS Totals 145 000 000 100,00 % 2 247 000 000 2 392 000 000 ANNEX II List of specific actions referred to in Article 16 1. Establishment and development in the Union of transit and processing centres for refugees, in particular to support resettlement operations in cooperation with the UNHCR. 2. New approaches, in cooperation with the UNHCR, concerning access to asylum procedures targeting main countries of transit, such as protection programmes for particular groups or certain procedures for examination of applications for asylum. 3. Joint initiatives amongst Member States in the field of integration, such as benchmarking exercises, peer reviews or testing of European modules, for example on the acquisition of language skills or the organisation of introductory programmes and with the aim of improving the coordination of policies between Member States, regions and local authorities. 4. Joint initiatives aimed at the identification and implementation of new approaches concerning the procedures at first encounter and standards of protection of and assistance for unaccompanied minors. 5. Joint return operations, including joint actions on the implementation of Union readmission agreements. 6. Joint reintegration projects in the countries of origin with a view to sustainable return, as well as joint actions to strengthen third countries capacities to implement Union readmission agreements. 7. Joint initiatives aimed at restoring family unity and reintegration of unaccompanied minors in their countries of origin. 8. Joint initiatives among Member States in the field of legal migration, including the setting up of joint migration centres in third countries, as well as joint projects to promote cooperation between Member States with a view to encouraging the use of exclusively legal migration channels and informing about the risks of illegal immigration. ANNEX III List of common Union resettlement priorities 1. The Regional Protection Programme in Eastern Europe (Belarus, Moldova, Ukraine). 2. The Regional Protection Programme in the Horn of Africa (Djibouti, Kenya, Yemen). 3. The Regional Protection Programme in North Africa (Egypt, Libya, Tunisia). 4. Refugees in the region of Eastern Africa/Great Lakes. 5. Iraqi refugees in Syria, Lebanon, Jordan. 6. Iraqi refugees in Turkey. 7. Syrian refugees in the region. ANNEX IV List of common indicators for the measurement of the specific objectives (a) To strengthen and develop all aspects of the Common European Asylum System, including its external dimension. (i) Number of target group persons provided with assistance through projects in the field of reception and asylum systems supported under the Fund. For the purposes of annual implementation reports, as referred to in Article 54 of Regulation (EU) No 514/2014, this indicator shall be further broken down in sub-categories such as:  number of target group persons benefiting from information and assistance throughout the asylum procedures,  number of target group persons benefiting from legal assistance and representation,  number of vulnerable persons and unaccompanied minors benefiting from specific assistance; (ii) Capacity (i.e. number of places) of new reception accommodation infrastructure set up in line with the common requirements for reception conditions set out in the Union acquis and of existing reception accommodation infrastructure improved in accordance with the same requirements as a result of the projects supported under the Fund and percentage in the total reception accommodation capacity; (iii) Number of persons trained in asylum-related topics with the assistance of the Fund, and that number as a percentage of the total number of staff trained in those topics; (iv) Number of country-of-origin information products and fact-finding missions conducted with the assistance of the Fund; (v) Number of projects supported under the Fund to develop, monitor and evaluate asylum policies in Member States; (vi) Number of persons resettled with support of the Fund. (b) To support legal migration to the Member States in accordance with their economic and social needs, such as labour market needs, while reducing the abuse of legal migration, and to promote the effective integration of third-country nationals. (i) Number of target group persons who participated in pre-departure measures supported under the Fund; (ii) Number of target group persons assisted by the Fund through integration measures in the framework of national, local and regional strategies. For the purposes of annual implementation reports, as referred to in Article 54 of Regulation (EU) No 514/2014, this indicator shall be further broken down in sub-categories such as:  number of target group persons assisted through measures focusing on education and training, including language training and preparatory actions to facilitate access to the labour market,  number of target group persons supported through the provision of advice and assistance in the area of housing,  number of target group persons assisted through the provision of health and psychological care,  number of target group persons assisted through measures related to democratic participation; (iii) Number of local, regional and national policy frameworks/measures/tools in place for the integration of third-country nationals and involving civil society and migrant communities, as well as all other relevant stakeholders, as a result of the measures supported under the Fund; (iv) Number of cooperation projects with other Member States on the integration of third-country nationals supported under the Fund; (v) Number of projects supported under the Fund to develop, monitor and evaluate integration policies in Member States. (c) To enhance fair and effective return strategies in the Member States supporting the fight against illegal immigration with an emphasis on sustainability of return and effective readmission in the countries of origin and transit. (i) Number of persons trained on return-related topics with the assistance of the Fund; (ii) Number of returnees who received pre or post return reintegration assistance co-financed by the Fund; (iii) Number of returnees whose return was co-financed by the Fund, persons who returned voluntarily and persons who were removed; (iv) Number of monitored removal operations co-financed by the Fund; (v) Number of projects supported under the Fund to develop, monitor and evaluate return policies in Member States. (d) To enhance the solidarity and responsibility sharing between the Member States, in particular towards those most affected by migration and asylum flows. (i) Number of applicants and beneficiaries of international protection transferred from one Member State to another with support of the Fund; (ii) Number of cooperation projects with other Member States on enhancing solidarity and responsibility sharing between the Member States supported under the Fund.